Citation Nr: 0027008	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1977 to August 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

The veteran was furnished a statement of the case on the 
additional issues of service connection for bursitis of the 
shoulders and for a major depressive disorder and he 
furnished a substantive appeal on these issues in May 1999.  
However, in a statement dated in June 1999, the veteran 
withdrew his appeal with respect to his claim for service 
connection for bursitis of the shoulders.  The record also 
shows that following his personal hearing in June 1999, the 
hearing officer granted service connection for major 
depressive disorder, thereby rendering the appeal of that 
issue moot.  Thus, the only issue properly before the Board 
at this time is that set out on the title page.  


FINDING OF FACT

The claim for service connection for hearing loss is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative as to the presence of a 
hearing loss for VA purposes.  However, at the time of the 
veteran's retirement from service in August 1994, audiometric 
testing revealed auditory thresholds on the right ear to be 
10, 5, 5, 10 and 35 decibels respectively at the 500, 1000, 
2000, 3000, and 4000-hertz levels.  Auditory thresholds on 
the left were reported as 10, 15, 5, 10 and 5 decibels 
respectively at the 500, 1000, 2000, 3000, and 4000 levels.  
A diagnosis of hearing loss was reported.  Another notation, 
dated in August 1994, reported that an audiogram of the 
veteran was within normal limits except for an auditory 
threshold of 40 decibels at the 4000 level.  

The veteran filed this claim for service connection for 
hearing loss in September 1994.  The veteran failed to report 
for a scheduled VA audiometric examination and his claim was 
denied in an April 1995 rating decision.  However, no action 
was taken by the RO on a timely request by the veteran to 
have another examination scheduled and that denial is not 
final.  

At his hearing on appeal in June 1999, the veteran contended 
that he had a hearing loss as a result of service and 
referenced his retirement examination in August 1994 in 
support of his claim.  

On VA audiometric testing in November 1999, auditory 
thresholds on the right were reported as 5, 5, 5, 15 and 35 
decibels respectively at the 500, 1000, 2000, 3000, and 4000-
hertz levels.  Auditory thresholds on the left were reported 
as 0, 0, 0, 5 and 5 decibels respectively at the 500, 1000, 
2000, 3000, and 4000 levels. Speech recognition scores using 
the Maryland CNC Test were reported as 100 percent for each 
ear.  


Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999); Hensley v. Brown, 5 Vet. App. 155 
(1993).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

Analysis

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
order for a claim to be well grounded, there must be evidence 
of a current disability.  Here, there is no competent medical 
evidence of any left ear hearing loss and the only such 
evidence with respect to the right ear is the isolated report 
of a 40 decibel threshold on the right at 4,000 hertz in 
August 1994.  However, the complete audiogram of August 1994, 
as reported above, shows the presence of only a 35-decibel 
threshold on the right at 4,000 hertz.  While a diagnosis of 
hearing loss was also reported on service retirement 
examination, the demonstrated loss does not represent a loss 
for VA purposes, as will be discussed below.  

In this regard, the Board notes that the VA audiometric 
examination of November 1999 also shows a maximum 35-decibel 
threshold at 4,000 on the right confirming the same finding 
reported on the complete August 1994 audiogram.  As noted 
above, impaired hearing for VA purposes will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
In the present case, the veteran is not shown to have 26 
decibels or greater thresholds for at least three of the 
reported frequencies in either ear nor does he have less than 
94 percent discrimination in either ear.  Finally, the 
veteran is not shown by the evidence of record to have an 
auditory threshold of 40 decibels or greater in any frequency 
in either ear based on audiometric testing.  Since the 
veteran does not meet any of the listed regulatory criteria 
of § 3.385, he does not have a hearing disability for VA 
purposes. 

The Board has considered the statements and testimony of the 
veteran with respect to this claim; however, the regulatory 
criteria, as set out above, preclude an award of service 
connection when there is no disability shown.  In the absence 
of a currently existing disability as in this case, the 
veteran's claim is not well grounded.  The veteran has not 
indicated the existence of any evidence that, if obtained, 
would make his claim well grounded.  VA has no further 
obligation, therefore, to notify him of the evidence needed 
to support his claim.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).




ORDER

The claim for service connection for bilateral hearing loss 
is denied as not well grounded.  



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals


 

